               Case 2:19-cv-01918-JAD-VCF Document 9 Filed 04/07/21 Page 1 of 3



 1
                                    UNITED STATES DISTRICT COURT
 2
                                           DISTRICT OF NEVADA
 3
 4                                                              Case No.: 2:19-cv-01918-JAD-VCF
     John Arthur Bonner,
 5
                        Plaintiff
 6                                                                   Order Dismissing Action
     v.
 7
     Jerry Howell, et al.,
 8
                        Defendants
 9
10             Plaintiff John Arthur Bonner brings a claim under the Federal Tort Claims Act for events
                                                                                        1
11 he alleges occurred during his incarceration at Three Lakes Valley Conservation Camp. On
12 February 26, 2021, the magistrate judge directed Bonner to file a non-prisoner application to
                                            2
13 proceed in forma pauperis within 30 days. The magistrate judge expressly warned him that if
14 he failed to timely comply with the order this case would be subject to dismissal without
             3
15 prejudice. The deadline has passed, and Bonner has not filed a non-prisoner application to
16 proceed in forma pauperis.
17             District courts have the inherent power to control their dockets and “[i]n the exercise of
                                                                                                 4
18 that power, they may impose sanctions including, where appropriate . . . dismissal” of a case. A
19 court may dismiss an action with prejudice based on a party’s failure to prosecute an action,
                                                                        5
20 failure to obey a court order, or failure to comply with local rules. In determining whether to
21
22   1
         ECF No. 1-1 (complaint).
23   2
         ECF No. 8 (order).
24
     3
         Id.
25
     4
         Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).
26
     5
27   See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with
   local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to
28 comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–
                                                    1
               Case 2:19-cv-01918-JAD-VCF Document 9 Filed 04/07/21 Page 2 of 3



 1 dismiss an action for lack of prosecution, failure to obey a court order, or failure to comply with
 2 local rules, the court must consider several factors: (1) the public’s interest in expeditious
 3 resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the
 4 defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the
 5 availability of less drastic alternatives. 6
 6            I find that the first two factors—the public’s interest in expeditiously resolving the
 7 litigation and the court’s interest in managing the docket—weigh in favor of dismissing this case.
 8 The risk-of-prejudice factor also weighs in favor of dismissal because a presumption of injury
 9 arises from the occurrence of unreasonable delay in filing a pleading ordered by the court or
10 prosecuting an action. 7 The fourth factor is greatly outweighed by the factors in favor of
11 dismissal, and a court’s warning to a party that his failure to obey the court’s order will result in
12 dismissal satisfies the consideration-of-alternatives requirement. 8 Bonner was warned that his
13 case could be subject to dismissal without prejudice if he failed to file a non-prisoner application
14 to proceed in forma pauperis within 30 days. 9 So, Bonner had adequate warning that his failure
15 to file a non-prisoner application to proceed in forma pauperis would result in this case’s
16 dismissal.
17 ///
18 ///
19 ///
20
21 41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to
   keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.
22 1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
   1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local rules).
23
     6
24    Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;
     Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.
25
     7
         See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976).
26
     8
27       Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779 F.2d at 1424.

28   9
         ECF No. 8 (order).
                                                        2
            Case 2:19-cv-01918-JAD-VCF Document 9 Filed 04/07/21 Page 3 of 3



 1          Accordingly, IT IS HEREBY ORDERED that this action is DISMISSED without
 2 prejudice based on Bonner’s failure to file a non-prisoner application to proceed in forma
 3 pauperis in compliance with this court’s February 26, 2021, order; and
 4          The Clerk of Court is directed to ENTER JUDGMENT accordingly and CLOSE THIS
 5 CASE.
 6
            Dated: April 7, 2021
 7
 8                                                          _________________________________
                                                            U.S. District Judge Jennifer A. Dorsey
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    3
